BASKIN, Judge
(specially concurring).
I agree with the majority’s conclusion that summary judgment is improper; genuine issues of fact remain unresolved, making summary disposition of the cause inappropriate. However, I do not agree that remand for interpretation of the force majeure clause as a matter of law by the court is appropriate. “Although the construction of a contract is ordinarily a matter of law, where the terms of a written instrument are disputed and are reasonably susceptible to more than one construction, an issue of fact is presented.” State Farm Fire & Cas. v. De Londono, 511 So.2d 604, 605 (Fla. 3d DCA), review dismissed, 519 So.2d 988 (Fla.1987). In this case, the clause is ambiguous and susceptible of different interpretations. For these reasons, I would remand for jury consideration.